DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-13, 15-18, 22-29, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishigo [US 2012/0069337].
For claim 1, Ishigo teaches a misregistration measurement and region of interest selection system (MMRSS) (see Fig. 1) for measuring misregistration between at least two layers formed on a wafer (overlay layers, see [0016]) in the manufacture of semiconductor devices, the MMRSS (see Figs. 1 and 2) comprising: 
a set of misregistration metrology tools, comprising at least two misregistration metrology tools (plurality of tools, see [0045], [0073], [0076]-[0079], [0088], and [0090]); and 
a misregistration analysis and region of interest selection engine (MARSE) (11 and 13, see Figs. 1 and 2) operative to:
analyze a plurality of misregistration measurement data sets associated with a set of regions of interest (ROIs) of at least one measurement site on said wafer and at least partially generated by at least one first misregistration metrology tool of said at least two misregistration metrology tools, said set of ROIs comprising at least two ROIs (measurement of a plurality of partial areas, see [0033]-[0034] and [0057]-[0072], for both the measurement system and the reference system to determine Mat, see [0046], [0076]-[0079], [0088]-[0090]), and wherein each of said misregistration measurement data sets associated with said set of ROIs is associated with a set of quality metrics (Rep, TIS, TMU, and Mat, see equation 2, [0047], [0051], [0071], [0076]-[0079], [0088], [0090], and Fig. 5); 
identify a recommended region of interest (ROI) from said set of ROIs (smallest total uncertainty, see [0051], [0052], and [0080], coma aberration, the repeatability, and the tool matching is smallest, see [0090]); and 
communicate said recommended ROI to at least one second misregistration metrology tool of said at least two misregistration metrology tools (update the measurement recipe, see [0081]), said at least one second misregistration metrology tool and said at least one first misregistration metrology tool being separate tools and said at least one second misregistration metrology tool being operative to generate misregistration metrology data associated with said recommended ROI (optical measurement system and the reference tool measuring the same mark, see [0045], [0082], [0088]-[0090]).
For claim 17, Ishigo teaches a region of interest selection method (RSM) (see Fig. 2) for measuring misregistration between at least two layers (overlay layers, see [0016]) formed on a wafer in the manufacture of semiconductor devices, the RSM comprising: 
generating a plurality of misregistration measurement data sets associated with a set of regions of interest (ROIs) of at least one measurement site on said wafer using at least one first misregistration metrology tool of a set of misregistration metrology tools, said set of ROIs comprising at least two ROIs (measurement of a plurality of partial areas, see [0033]-[0034] and [0071]-[0072], for both the measurement system and the reference system to determine Mat, see [0046], [0076]-[0079], [0088]-[0090]), and wherein each of said misregistration measurement data sets associated with said set of ROIs is associated with a set of quality metrics (Rep, TIS, TMU, and Mat, see equation 2, [0047], [0051], [0071], [0076]-[0079], [0088], [0090], and Fig. 5); 
identifying a recommended region of interest (ROI) from said set of ROIs (smallest total uncertainty, see [0051], [0052], and [0080], coma aberration, the repeatability, and the tool matching is smallest, see [0090]); 
communicating said recommended ROI to at least one second misregistration metrology tool of said set of misregistration metrology tools (update the measurement recipe, see [0081]), said at least one second misregistration metrology tool and said at least one first misregistration metrology tool being separate tools (reference or plurality of metrology apparatuses relative the current apparatus used for measurement, see [0045], [0073], [0076]-[0079], [0088], and [0090]); and 
generating misregistration metrology data associated with said recommended ROI using said at least one second misregistration metrology tool (optical measurement system and the reference tool measuring the same mark, see [0045], [0082], [0088]-[0090]).
For claims 2 and 18, Ishigo teaches said at least two misregistration metrology tools are both imaging misregistration metrology tools (optical systems, see [0045] and Fig. 1), are both electron beam misregistration metrology tools, or are both scatterometry misregistration metrology tools.
For claims 6 and 22, Ishigo teaches said set of quality metrics comprise at least one of: accuracy flags; a tool induced shift (TIS); a Qmerit; a focus sensitivity; a throughput; a precision; a sensitivity to ROI placement; a contrast precision; and a pupil 3σ (Rep, TIS, TMU, and Mat, see [0051], [0071], [0076]-[0079], [0088], [0090], and Fig. 5).
For claims 7 and 23, Ishigo teaches said recommended ROI is identified based on said set of quality metrics (smallest total uncertainty, see [0051], [0052], and [0080], coma aberration, the repeatability, and the tool matching is smallest, see [0090]).
For claims 8 and 24, Ishigo teaches said at least one first misregistration metrology tool comprises a single misregistration metrology tool of said set of misregistration metrology tools (single tool, see [0073]).
For claims 9 and 25, Ishigo teaches said at least one first misregistration metrology tool comprises multiple misregistration metrology tools of said set of misregistration metrology tools (plurality of tools and plurality of measurements of the same mark, see [0073] and [0076]-[0077]).
For claims 10 and 26, Ishigo teaches said set of ROIs comprises 100 ROIs (100 partial areas, see [0034]).
For claims 11 and 27, Ishigo teaches said ROIs are measured separately by said at least one first misregistration metrology tool (measurement of a plurality of partial areas, see [0033]-[0034] and [0057]-[0072]).
For claims 12 and 28, Ishigo teaches said set of ROIs is measured multiple times by said at least one first misregistration metrology tool (repeatability measurements, see [0033]-[0034] and [0057]-[0072]).
For claims 13 and 29, Ishigo teaches said ROIs in said set of ROIs are measured by each of said at least one first misregistration metrology tools in a single measurement (each measurement encompasses the target, see Fig. 3D), and wherein said MARSE is operative to identify said plurality of misregistration measurement data sets from data generated by said single measurement (overlay from measurement, see Fig. 3E).
For claims 15 and 31, Ishigo teaches said MARSE is further operative to communicate said recommended ROI to said at least one first misregistration metrology tool (updated recipe, see [0081]).
For claims 16 and 32, Ishigo teaches said MMRSS is operative to be used in at least one of: a set of automatic recipe optimization (ARO) protocols; a set of standalone optimization protocols; and a set of automatic recipe training protocols (recipe flowchart, see Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759